DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-4 and 6-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a local coil for a MR system comprising a plurality of coils wherein the plurality of coils are divided into a number 2M of coil groups, with M representing an integer greater than or equal to 1 and less than or equal to 2, and N representing a number of the plurality of coils and is an integer greater than or equal to 2, wherein the signal processing circuitry comprises: a number 2M of signal preprocessing units, each of the signal preprocessing units being respectively connected to the coil groups on a one-to-one basis, and each of the signal preprocessing units being configured to perform signal preprocessing on the magnetic resonance signals received by each of the coils in a corresponding coil group to obtain a preprocessed signal; a number 2M of low-pass filters, each of the low pass filers being respectively connected to the signal preprocessing units on a one-to-one basis, and each of the low-pass filters being configured to perform low-pass filtering on a preprocessed signal output by a corresponding signal preprocessing unit; and a number M of quadrature modulators, each of the quadrature modulators corresponding to two of the low-pass filters and being configured to perform quadrature modulation on signals output by the two of the low-pass filters according to a carrier frequency to obtain a signal to be transmitted; and a number L of first contactless connectors, with L being a positive integer less than or equal to M, and each of the L first contactless connectors being respectively connected to at least 2Application No. 16/887,003Docket No.: 009528.00282\US one of the quadrature modulators and being configured to couple signals to be transmitted output by the at least one quadrature modulator to a corresponding first contactless connector at the MR system side in combination with the remaining limitations of the claim.
Note: The prior art combination of Mori and Fuqua in view Hanada fails to disclose the claimed invention. Furthermore, the additional prior art made of record in the office action Final filed 03/16/22 fails to disclose and make said limitations obvious since said list of prior art also fails to disclose or make obvious the claimed invention which requires a particular combination of elements connected in a particular manner. Combining any further prior art for each part and connection would not make the invention obvious since said combination would affect the function of the apparatus and it could be considered as impermissible hindsight. The invention as claimed operates the RF coil assembly allowing the advantage where the coils are in a contactless configuration with respect to the MRI device causing each contactless connector with the particular configuration of said coil connections to be used in different locations and avoid interference. 
With respect to claims 3-4 and 6-16, the claims have been found allowable due to its dependency to claim 1 above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see arguments on pages 7-8, filed 07/15/22, with respect to claims 1, 11-12 and 15 have been fully considered and are persuasive.  The 35 U.S.C 103 rejection of claims 1, 11, 12 and 15 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866